Name: Commission Regulation (EEC) No 387/92 of 18 February 1992 repealing Regulation (EEC) No 3754/91 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union, implementing Council Regulation (EEC) No 599/91 and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 2. 92 Official Journal of the European Communities No L 43/15 COMMISSION REGULATION (EEC) No 387/92 of 18 February 1992 repealing Regulation (EEC) No 3754/91 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to the Soviet Union, implementing Council Regulation (EEC) No 599/91 and amending Regulation (EEC) No 569/88 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bee! and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in the beef and veal sector ('), as last amended by Regula ­ tion (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas, in application of Council Regulation (EEC) No 599/91 (3), as last amended by Regulation (EEC) No 3281 /91 (4), Commission Regulation (EEC) No 3754/91 0 provided for a sale of intervention beef to the Soviet Union ; whereas since the entry into force of Regulation (EEC) No 3754/91 the political evolution in the ex-Soviet Union has made certain fundamental provi ­ sions of that Regulation inoperative ; whereas, conse ­ quently, Regulation (EEC) No 3754/91 should be repealed ; Article 1 Regulation (EEC) No 3754/91 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 150, 15. 6. 1991 , p. 16. (3) OJ No L 67, 14. 3. 1991 , p . 21 . 0 OJ No L 310, 12. 11 . 1991 , p. 1 . 0 OJ No L 352, 21 . 12. 1991 , p. 66.